Citation Nr: 1820815	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  09-30 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an eye disability other than left homonymous hemianopsia, to include pinguecula.

2.  Entitlement to an initial disability rating in excess of 10 percent for right knee sprain.

3.  Entitlement to an initial disability rating in excess of 30 percent for cognitive dysfunction residual of right hemisphere arteriovenous malformation status post resection prior to August 9, 2011 and in excess of 50 percent thereafter.

4.  Entitlement to an initial disability rating in excess of 30 percent for left homonymous hemianopsia residual of right hemisphere arteriovenous malformation status post resection.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney
ATTORNEY FOR THE BOARD

S. Mussey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A November 2007 rating decision denied service connection for an eye disability.  An August 2008 rating decision granted service connection for cognitive dysfunction residual of right hemisphere arteriovenous malformation status post resection and assigned a 30 percent rating effective January 22, 2008 and granted service connection for left homonymous hemianopsia residual of right hemisphere arteriovenous malformation status post resection and assigned a 30 percent rating effective May 17, 2008.

After a March 2011 Board decision found ambiguity in whether service connection had been granted for residuals from a right knee sprain, a January 2012 rating decision found clear and unmistakable error in assigning an effective date for the claim and assigned a noncompensable rating effective November 1, 2006.  A March 2012 rating decision assigned earlier effective dates for service connection for cognitive dysfunction residual of right hemisphere arteriovenous malformation status post resection and left homonymous hemianopsia residual of right hemisphere arteriovenous malformation status post resection of November 1, 2006 after finding clear and unmistakable error.

An August 2012 rating decision assigned 50 percent rating for cognitive dysfunction residual of right hemisphere arteriovenous malformation status post resection effective August 9, 2011.  Additionally, a February 2018 rating decision assigned a 10 percent rating for a right knee sprain, effective November 1, 2006.

Because the August 2008 rating decision for left homonymous hemianopsia residual of right hemisphere arteriovenous malformation status post resection, August 2012 rating decision for cognitive dysfunction residual of right hemisphere arteriovenous malformation status post resection, and February 2018 rating decision for a right knee sprain were not a full grant of the benefits sought, these matters remain before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The Board remanded the Veteran's claims in May 2015 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, the Veteran's claims must be remanded for further development in accordance with the terms of the May 2015 Board remand and to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claim, so that she is afforded every possible consideration.

The VA medical opinion from January 2018 VA Eye Disability examination for the Veteran's claim of an eye disability other than left homonymous hemianopsia, to include pinguecula is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The VA examiner found that it was less likely as not that the Veteran's eye disability, diagnosed as pinguecula, was caused or related to service.  The examiner provided that he could not "state for certain" that a history of sun exposure from service could not have caused pinguecula.  The examiner did not explain why he could not determine whether sun exposure caused the Veteran's pinguecula.  The examiner then reasoned that because pinguecula was not diagnosed while the Veteran was in service and first noted on a VA Eye Disability examination approximately 5 years after separation it is less likely than not caused or related to service.

The Board finds that the examiner's opinion is not supported with an adequate analysis.  The examiner did not address whether the Veteran's pinguecula was at least as likely as not caused by a history of sun exposure.  Further, the examiner's statement that he could not "state for certain" that a history of sun exposure could not have caused pinguecula does not support the overall conclusion that service connection is not shown.  On remand, a medical opinion must be provided concerning a link between the Veteran's pinguecula and a history of sun exposure.

The Veteran's claim for entitlement to an initial disability rating in excess of 30 percent for cognitive dysfunction residual of right hemisphere arteriovenous malformation status post resection prior to August 9, 2011 and in excess of 50 percent thereafter, was remanded by the Board in May 2015 to obtain VA treatment records, including records of particular relevance to the Veteran's cognitive dysfunction and schedule a contemporaneous VA examination.  The Veteran underwent a Mental Disorders (other than PTSD and Eating Disorders) VA examination in January 2018.  The examiner conducted the examination utilizing the criteria set forth in the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5).

The DSM-5 criteria apply only to applications for benefits that were received by VA or that were pending before the AOJ on or after August 4, 2014.  The new provisions do not apply to claims certified for appeal to the Board or claims pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit, prior to the effective date.  See 80 Fed. Reg. 14, 308-01, 14,308 (March 19, 2015).  Because the Veteran's claim was pending on or before the effective date, on remand, an adequate examination should use the DSM-IV criteria.

The Veteran's claim for entitlement to an initial disability rating in excess of 10 percent for right knee sprain must be remanded to comply with the directives set out in the Board's May 2015 remand.  See Stegall, 11 Vet. App. at 271; see also D'Aries, 22 Vet. App. at 105.  The Board notes the Veteran's attorney advised in March 2012 that she treated for her right knee at Jacksonville VA Medical Center.  The AOJ was directed to obtain treatment records from the Jacksonville VA Medical Center from October 2006.  While the VA treatment records were obtained, these records are silent for treatment to the Veteran's right knee after 2006.  On remand, the Veteran should be asked to clarify if she receives treatment for her right knee, and if so, where.  If the Veteran advises of right knee treatment from facilities that have not previously been obtained, those records should be requested.  Should additional records be obtained, a new VA examination must be scheduled.

The issue of an initial disability rating in excess of 30 percent for left homonymous hemianopsia residual of right hemisphere arteriovenous malformation status post resection must be remanded for evaluation under the rating criteria utilized for claims prior to December 10, 2008.

Firstly, the Board notes that the Veteran's eye disability is currently evaluated as 30 percent disabling under 38 C.F.R. § 4.79, DC 6080, for impairment of visual fields.  38 C.F.R. § 4.79, DC 6080.  While the appeal was pending, the rating schedule for evaluating disabilities of the eyes was revised and amended.  See 73 Fed. Reg. 66543-54 (Nov. 10, 2008).  The effective date of the revisions is December 10, 2008, and the revised criteria apply to all applications for benefits received by VA on or after that date.  The Veteran's claim was received prior to December 10, 2008.  The revised criteria apply to all applications for benefits received by VA on or after that date.  However, only the old rating criteria may be applied prior to that date.

The Board's May 2015 remand specifically instructed the AOJ to readjudicate the claim of an initial disability rating in excess of 30 percent for left homonymous hemianopsia residual of right hemisphere arteriovenous malformation status post resection, taking into account the criteria for rating disabilities of the eye prior to the December 2008 change in the rating criteria.  See 73 Fed. Reg. 66543-54 (November 10, 2008).

The AOJ issued a supplemental statement of the case (SSOC) after the Board's remand that addressed the issue of an initial disability rating for left homonymous hemianopsia residual of right hemisphere arteriovenous malformation status post resection.  However, the Board notes that the AOJ did not readjudicate the claim under the criteria for rating disabilities of the eye prior to the December 2008 change in the rating criteria.  See Stegall, 11 Vet. App. at 271; see also D'Aries, 22 Vet. App. at 105.  On remand, corrective action must be undertaken for the Veteran's claim to be evaluated under the appropriate rating criteria.

Accordingly, the case is REMANDED for the following actions:

1.  Make arrangements to obtain the Veteran's complete VA treatment records dated from January 2018, forward.  Contact the Veteran and request that she clarify when and where she obtained post-service medical treatment for her right knee sprain. 

2.  If additional treatment records are obtained concerning the Veteran's right knee sprain, schedule the Veteran for an appropriate VA examination to assess the current level of severity of her service-connected right knee sprain.  Preferably, the appropriate DBQ should be completed.  The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.  The examination should include any necessary diagnostic testing or evaluation.  All pertinent symptomatology should be reported in detail.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such statements by the Veteran regarding symptomatology must be specifically acknowledged and considered in formulating any opinions concerning the onset of her disability.  If the examiner rejects the Veteran's reports regarding the onset of her symptoms, the examiner must provide a reason for doing so.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  After the above development is completed, schedule the Veteran for an appropriate VA examination to assess the nature and etiology of her eye disability other than left homonymous hemianopsia, to include pinguecula.  Preferably, the appropriate DBQ should be completed.  The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.  The examination should include any necessary diagnostic testing or evaluation.  All pertinent symptomatology should be reported in detail.

The examiner must then address the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's eye disability other than left homonymous hemianopsia, to include pinguecula had its clinical onset during active service or is related to any incident of service, including sun exposure.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such statements by the Veteran regarding symptomatology must be specifically acknowledged and considered in formulating any opinions concerning the onset of her disability.  If the examiner rejects the Veteran's reports regarding the onset of her symptoms, the examiner must provide a reason for doing so.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  After the above development is completed, arrange for a new VA examination to assess the current severity of the Veteran's cognitive dysfunction.  The Veteran's entire claims folder, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.  The examination should include any necessary diagnostic testing or evaluation.

The examiner is further advised that, because the Veteran's claim was pending before the effective date of regulatory changes adopting DSM-5 criteria for the diagnosis of mental disorder, the requested VA examination should use DSM-IV criteria.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such statements by the Veteran regarding symptomatology must be specifically acknowledged and considered in formulating any opinions concerning the onset of her disability.  If the examiner rejects the Veteran's reports regarding the onset of her symptoms, the examiner must provide a reason for doing so.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Next, review the claims folder and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.

6.  Finally, after the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claims on appeal.  Specifically, readjudicate the Veteran's claim for an initial disability rating in excess of 30 percent for left homonymous hemianopsia residual of right hemisphere arteriovenous malformation status post resection under the criteria for rating disabilities of the eye prior to the December 2008 change in the rating criteria.  See 73 Fed. Reg. 66543-54 (November 10, 2008).  If the benefits sought are not granted, the Veteran and her attorney should be furnished an SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


